SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-12892 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 77-0559736 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3380 S. Higuera St., San Luis Obispo, California93401 (Address of principal executive offices) (805) 782-5000 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:8,305,066 shares of common stock outstanding as of May 1, 2013. Page 1 of 53 Mission Community Bancorp March 31, 2013 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at March 31, 2013, December 31, 2012, and March 31, 2012 Condensed Consolidated Statements of Operations for the Three-Month Periods Ended March 31, 2013 and 2012 Consolidated Statements of Comprehensive Income (Loss) for the Three-Month Periods Ended March 31, 2013 and 2012 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Three-Month Period Ended March 31, 2013 Condensed Consolidated Statements of Cash Flows for the Three-Month Periods Ended March 31, 2013 and 2012 Notes to Consolidated Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures PART II – OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults Upon Senior Securities Item 4.Mine Safety Disclosures Item 5.Other Information Item 6.Exhibits Page 2 of 53 PART I Item 1.Financial Statements Mission Community Bancorp and Subsidiaries Condensed Consolidated Balance Sheets Unaudited (dollars in thousands) March 31, 2013 December 31, 2012 March 31, 2012 Assets Cash and due from banks $ $ $ Total cash and cash equivalents Certificates of deposit in other banks Investment securities available for sale Loans held for sale Loans, net of unearned income Less allowance for loan and lease losses ) ) ) Net loans Federal Home Loan Bank stock and other investments Premises and equipment Other real estate owned Company owned life insurance Core deposit intangible asset, net of accumulated amortization Accrued interest and other assets Total Assets $ $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ $ $ Money market, NOW and savings Time certificates of deposit Total deposits Junior subordinated debt securities Accrued interest and other liabilities Warrant liability - - Total liabilities Mezzanine financing: Redeemable Bancorp-issued preferred stock, Series A, B and C; liquidation value of $1,000 at March 31, 2013 and December 31, 2012, and $1,205 at March 31, 2012 Redeemable subsidiary-issued preferred stock; liquidation value of $1,250 at March 31, 2013, $2,000 at December 31, 2012, and $7,000 at March 31, 2012 Shareholders' equity: Common stock - 50,000,000 shares authorized; issued and outstanding: 8,155,066 at March 31, 2013 and December 31, 2012, and 7,755,066 at March 31, 2012 Additional paid-in capital Accumulated deficit ) ) ) Accumulated other comprehensive income Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 3 of 53 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Operations Unaudited (dollars in thousands, except per share data) For theThree Months Ended March 31, Interest Income Interest and fees on loans $ $ Interest on investment securities Other interest income 12 44 Total interest income Interest Expense Interest on money market, NOW and savings deposits 67 72 Interest on time certificates of deposit 99 Other interest expense 77 82 Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Non-interest income Service charges on deposit accounts Gain on sale of SBA-guaranteed loans - 8 Net gains (losses) on disposition of other loans held for sale 12 Loan servicing fees, net of amortization 43 38 Gain on sale or call of available-for-sale securities 1 Loss or writedown of fixed assets and other real estate owned - ) Change in fair value of warrant liability - 30 Increase in cash surrender value of life insurance 54 59 Other income and fees 41 Total non-interest income 38 Non-interest expense Salaries and employee benefits Occupancy expenses Furniture and equipment Data processing Professional fees Marketing and business development 72 Office supplies and expenses Insurance and regulatory assessments Loan and lease expenses 92 64 Other real estate expenses 7 46 Provision for unfunded loan commitments 25 - Amortization of core deposit intangible asset Other expenses Total non-interest expense Income (loss) before income taxes ) Income tax expense 19 - Net income (loss) $ $ ) Less earnings and dividends attributable to preferred stock 60 Net income (loss) attributable to common stock $ $ ) Per Common Share Data: Net income (loss) - basic $ $ ) Net income (loss) - diluted $ $ ) Average common shares outstanding - basic Average common shares outstanding - diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 4 of 53 Mission Community Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited - dollars in thousands) For the Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income (loss): Unrealized gains (losses) arising during the period on available-for-sale securities, net of taxes of $-0- ) Less reclassification adjustment for securities gains included in net income, net of taxes of $-0- ) (1 ) Other comprehensive income (loss) ) Comprehensive income (loss) $ $ ) Mission Community Bancorp and Subsidiaries Condensed Consolidated Statement of Changes in Shareholders' Equity (Unaudited - dollars in thousands) Common Stock Additional Paid-In Accumulated Accumulated Other Comprehensive Shares Amount Capital Deficit Income (Loss) Total Balance at January 1, 2013 $ $ $ ) $ $ Dividends declared on subsidiary-issued preferred stock ) ) Stock-based compensation 44 44 Net income Other comprehensive loss - ) ) Balance at March 31, 2013 $ $ $ ) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 5 of 53 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited - dollars in thousands) For the Three Months Ended March 31, 2013 March 31, 2012 Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) income to net cash provided by (used in) operating activities: Depreciation Accretion of discount on securities and loans, net Amortization of core deposit intangible asset Accretion of discount on assets acquired in merger ) ) Amortization of discount on liabilities assumed in merger 28 28 Provision for loan and lease losses Provision for losses on unfunded loan commitments 25 - Stock-based compensation 44 37 Gain on sale or call of available-for-sale securities ) (1 ) Gain on sale of loans - (8 ) Gains on disposition of loans held for sale ) ) Change in the fair value of warrant liability - ) Net losses and writedowns of fixed assets or other real estate owned - Increase in company-owned life insurance ) ) Reinvested earnings from FHLB stock and other investments ) - Net increase in accrued taxes receivable 19 - Other, net ) Proceeds from loan sales - Loans originated for sale - ) Net cash provided by (used in) operating activities ) Investing Activities Net (increase) decrease in deposits in other banks Purchase of available-for-sale securities ) ) Proceeds from maturities, calls and paydowns of available-for-sale securities Proceeds from sales of available-for-sale securities Net increase in loans held for investment Net decrease in loans held for sale Net (increase) decrease in Federal Home Loan Bank and other stock - Purchases of premises and equipment ) ) Proceeds from sale of other real estate owned - Net cash (used in) provided by investing activities ) Financing Activities Net increase in demand deposits and savings accounts Net (decrease) increase in time deposits ) ) Net Increase (decrease) in other borrowings ) - Payment of dividends on preferred stock ) - Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash changes: Change in unrealized gains on available-for-sale securities $ ) $ Loans reclassified to held for sale - Adjustments to net contribution from shareholder recognized in additional paid-in capital for Santa Lucia merger - Cancellation of warrants accounted for as liabilities - ) Supplemental disclosures of cash flow information: Interest paid Taxes paid - - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 6 of 53 Mission Community Bancorp and Subsidiary Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 – Basis of Presentation and Management Representations The unaudited consolidated financial statements include accounts of Mission Community Bancorp (“the Company”) and its subsidiaries, Mission Community Bank (“the Bank”) and Mission Asset Management, Inc. (“MAM”), and the Bank’s subsidiary, Mission Community Development Corporation.All material inter-company balances and transactions have been eliminated. These financial statements have been prepared in accordance with the Securities and Exchange Commission’s rules and regulations for quarterly reporting and, therefore, do not necessarily include all information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles.These financial statements should be read in conjunction with the Company’s Form 10-K for the year ended December 31, 2012, which was filed on March 27, 2013. Operating results for interim periods are not necessarily indicative of operating results for an entire fiscal year.In the opinion of management, the unaudited financial statements for the three-month periods ended March 31, 2013 and 2012 reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the Company’s financial position and results of operations. The Bank has been organized as a single reporting segment and operates five branches in the Central Coast area of California (in the cities of San Luis Obispo, Paso Robles, Atascadero, Arroyo Grande and Santa Maria).In addition, the Bank operates a loan production office in San Luis Obispo, with a primary focus on Small Business Administration (“SBA”) lending, and a Food and Agriculture Division, operating through a loan production office in Oxnard, California. The Bank’s primary source of revenue is providing real estate, commercial and industrial (including SBA-guaranteed loans) and agricultural loans to customers, who are predominately small and middle-market businesses and individuals. The Bank’s deposits are insured by the Federal Deposit Insurance Corporation (FDIC) up to applicable legal limits. Certain reclassifications have been made to prior period balances to conform to classifications in 2012, with no impact to previously reported net loss or shareholders’ equity. Note 2 – Stock Based Compensation Plans The Company has three stock compensation plans—the 1998 Stock Option Plan, the 2008 Stock Incentive Plan and the 2011 Equity Incentive Plan (the “2011 Plan”)—which are more fully described in Note J to the consolidated financial statements in the Company’s Annual Report on Form 10-K. Page 7 of 53 The 2011 Plan provides for the issuance of both “incentive” and “nonqualified” stock options, restricted stock awards, stock appreciation rights and stock awards.Awards under the 2011 Plan may be made to salaried officers and employees of the Company and its affiliates, to non-employee directors of the Company and its affiliates, and to consultants providing services to the Company and its affiliates.Awards under the 2011 Plan may be granted on such terms and conditions as are established by the Board of Directors or an authorized Committee of the Board of Directors in its discretion.Awards may be granted as performance-based compensation under section 162(m) of the Internal Revenue Code. The Company determines the fair value of options granted on the date of grant using a Black-Scholes-Merton option pricing model, which uses assumptions based on expected option life, expected stock volatility and the risk-free interest rate. The expected volatility assumptions used by the Company are based on the historical volatility of the Company’s common stock over the most recent period commensurate with the estimated expected life of the Company’s stock options. The Company bases its expected life assumption on its historical experience and on the terms and conditions of the stock options it grants to employees. The risk-free rate is based on the U.S. Treasury yield curve for the periods within the contractual life of the options in effect at the time of the grant. The Company also makes assumptions regarding estimated forfeitures that will impact the total compensation expenses recognized. No options were granted in either of the three-month periods ended March 31, 2013 and 2012. During the three-month periods ended March 31, 2013 and 2012, the Company recognized pre-tax stock-based compensation expense of $44,000 and $36,000, respectively.As of March 31, 2013, the Company has unvested options outstanding with unrecognized compensation expense totaling $259,000, which is scheduled to be recognized as follows (in thousands): April 1 through December 31, 2013 $
